 
Exhibit 10.3
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS. IT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER THE ACT AND APPLICABLE LAWS OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT ("OID") UNDER SECTION 1272 ET
SEQ. OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED. CALL THE DIRECTOR OF
INVESTOR RELATIONS OF CHARTER COMMUNICATIONS, INC. AT 12405 POWERSCOURT DRIVE,
ST. LOUIS, MO 63131, AT (314) 965-0555 FOR THE ISSUE PRICE, THE ISSUE DATE, THE
AMOUNT OF OID AND THE YIELD TO MATURITY OF THIS NOTE.


CCHC, LLC
 
SUBORDINATED ACCRETING NOTE



 
St. Louis, Missouri
October 31, 2005



CCHC, LLC, a Delaware limited liability company (the "Company"), the principal
office of which is located at 12405 Powerscourt Drive, St. Louis, Missouri
63131, for value received, hereby promises to pay to Charter Investment, Inc.
("CII"), or its successors or registered assigns, the principal sum of the
Accreted Value of this Note on October 31, 2020. The initial Accreted Value of
this Subordinated Accreting Note (the "Note") is FORTY-EIGHT MILLION TWO HUNDRED
THOUSAND DOLLARS ($48,200,000). The initial Accreted Value of this Note shall
increase on a daily basis at the rate of 14% per annum, compounded quarterly on
the basis of a 360-day year of twelve 30-day months; provided, however, that
from and after February 28, 2009, the Company may pay any such increase in the
Accreted Value in cash and the Accreted Value of the Note will not increase to
the extent such amount has been paid in cash. Interest will be paid upon overdue
principal and premium, if any, compounded quarterly on the basis of a 360-day
year of twelve 30-day months from the due date at 14% per annum to the extent
such payment is lawful.
 
Payment for all amounts due hereunder shall be made by mail to the registered
address of the Holder. The holder of this Note shall be entitled to the rights
and privileges set forth in, and the obligations of, that certain Exchange
Agreement, by and between CII and Charter Communications Holding Company, LLC,
dated as of October 31, 2005 (the "Exchange Agreement").
 

--------------------------------------------------------------------------------


 
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued this 31st day
of October, 2005.
 

 
CCHC, LLC
 
 
By: /s/ Paul E. Martin 
Name: Paul E. Martin
Title: Senior Vice President,
 Interim Chief Financial Officer




2

--------------------------------------------------------------------------------



[REVERSE OF NOTE]


The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:
 
ARTICLE 1. DEFINITIONS.
 
As used in this Note, the following terms, unless the context otherwise
requires, have the following meanings:


1.1  "Accreted Value" means (i) on the date hereof, FORTY EIGHT MILLION TWO
HUNDRED THOUSAND DOLLARS ($48,200,000) , and (ii) as of any date of
determination after the date hereof and prior to October 31, 2020, the sum
(rounded to the nearest whole dollar) of (a) FORTY EIGHT MILLION TWO HUNDRED
THOUSAND DOLLARS ($48,200,000) and (b) accretions thereon on a daily basis at
the rate of 14% per annum, compounded (to the extent cash payments are not made
in respect of accretions on the Note from and after February 28, 2009 as
provided in Article II) on each March 31, June 30, September 30 and December 31,
from October 31, 2005 through such date of determination, and (iii) as of any
date on and after October 31, 2020, the sum (rounded to the nearest whole
dollar) of (a) FORTY EIGHT MILLION TWO HUNDRED THOUSAND DOLLARS ($48,200,000)
and (b) accretions thereon on a daily basis at the rate of 14% per annum,
compounded (to the extent cash payments are not made in respect of accretions on
the Note from and after February 28, 2009 as provided in Article II) quarterly
on each March 31, June 30, September 30, and December 31, from October 31, 2005
to October 31, 2020.
 
1.2 "CCI" means Charter Communications, Inc., a Delaware corporation.
 
1.3 "Charter Change of Control" a reorganization, merger, consolidation or other
transaction or transactions, other than with Mr. Allen or one or more of his
affiliates and other than in connection with any transactions with CCI or one or
more of its subsidiaries, (whether or not CCI is a party thereto and
specifically including, without limitation, open market purchases of
securities), as a result of which any person or entity or "group" of persons or
entities (other than Mr. Allen, any of his affiliates or CCI or any of its
affiliates) becomes the "beneficial owner" (as those terms are defined in and
construed by judicial authority under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended, as that Rule may be amended from
time to time) of Common Stock or options, warrants or other rights to acquire
Common Stock or and Convertible Securities representing in the aggregate at
least 50% of the ordinary voting power of CCI in the election of directors.
 
1.4 "Common Stock" means the common stock, par value $0.001, of CCI.
 
1.5 "Company" includes any limited liability company, partnership, corporation
or other legal entity which shall succeed to or assume the obligations of CCHC,
LLC under this Note.
 
3

--------------------------------------------------------------------------------


 
1.6 "Holder," when the context refers to a holder of this Note, shall mean any
person or entity who shall at the time be the registered holder of this Note.
 
1.7 "Junior Security" means (a) any common equity interests of the Company or
(b) any indebtedness issued by the Company that is contractually subordinated in
right of payment to all Senior Indebtedness (and any securities issued in
exchange for or in replacement of Senior Indebtedness) at least to the same
extent as the Note is subordinated to Senior Indebtedness pursuant to Article 6
and has no scheduled installment of principal due, by redemption, sinking fund
payment or otherwise, on or prior to the maturity of the Note.
 
1.8 "Mr. Allen" means Paul G. Allen.
 
1.9 "Related Party" means
 
(a) any individual who is (i) Mr. Allen, or the parent or sibling of Mr. Allen,
or (ii) any lineal or adopted descendant of Mr. Allen or of his sibling, or
(iii) any lineal or adopted descendant of any individual described in clause
(ii) of this subparagraph 1.9(a), and (iv) any spouse of any individual
described in clauses (i), (ii) and (iii) of this subparagraph 1.9(a), and any
lineal or adopted descendant of any such spouse, 
 
(b) the estate of any individual described in subparagraph 1.9(a),
 
(c) a trust in which (i) one or more individuals described in subparagraph
1.9(a) have a majority of the beneficial interests (determined actuarially) and
(ii) a majority of the trustees are one or more individuals described in
subparagraph 1.9(a),
 
(d) a split interest trust (i.e., a charitable remainder trust or charitable
lead trust) (i) of which the sole beneficiaries are Mr. Allen and/or individuals
described in subparagraph 1.9(a) and a charitable institution qualified under
Section 501(c)(3) of the U.S. Internal Revenue Code of 1986, as amended, and
(ii) of which the sole trustees are one or more individuals described in
subparagraph 1.9(a), 
 
(e) any general partnership, limited partnership, limited liability company,
limited liability partnership, corporation, real estate investment trust, or
association at least 80 percent of the equity interests in which are, at the
time of a transfer to such entity, owned, directly or indirectly (through any
entity described in subparagraphs 1.9(b), 1.9(c), 1.9(d), or this subparagraph
1.9(e)), by any individual described in subparagraph 1.9(a), or
 
(f) any general partnership, limited partnership, limited liability company,
limited liability partnership, corporation, real estate investment trust, or
association (i) at least 50 percent of the equity interests in which are, at the
time of a transfer to such entity, owned by Mr. Allen and (ii) the management
and policies of which are directed by Mr. Allen, directly or indirectly, whether
through the ownership of voting securities or by contract or otherwise.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2. ACCRETION; INTEREST AND METHOD OF PAYMENT.
 
The initial Accreted Value of the Note will increase at the rate of 14% per
annum, compounded on each March 31, June 30, September 30 and December 31, from
October 31, 2005 through October 31, 2020; provided, however, that from and
after February 28, 2009, the Company may pay accretions with respect to the Note
in cash and, to the extent the Company pays such accretions in cash, the
Accreted Value of the Note will not increase by such amount. Payment of the
principal of, interest or premium, if any, on the Note or such lesser amount
payable upon the acceleration of the maturity of the Note will include accreted
amounts through but excluding the date of such payment, computed on the basis of
a 360-day year of twelve 30-day months. Interest will accrue upon overdue
principal and premium, and interest, if any, compounded quarterly from the due
date at the rate borne by the Note to the extent such payment is lawful. 
 
The Holder must surrender this Note to the Company to collect payment of
principal or Accreted Value. The principal of, Accreted Value, interest and
premium, if any, on this Note will be payable at the office or agency of the
Company maintained for such purpose or, at the option of the Company, payment
may be made by check mailed to the Holder of the Note at its address that has
previously been provided to the Company. All payments, including redemption
payments, shall be in coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts. 
 
ARTICLE 3. OPTIONAL REDEMPTION; MAKE WHOLE PREMIUM.
 
3.1 Except as set forth below, the Company shall not be entitled to redeem this
Note at its option prior to February 28, 2009 (the "Hard Call Date") From and
after the Hard Call Date, the Note may be redeemed at the option of the Company,
in whole but not in part, at any time, upon not less than 30 nor more than 60
days’ prior notice to the Holder of the Note, at the Accreted Value thereof to,
but excluding, the Redemption Date.
 
3.2 Prior to the Hard Call Date, the Note may be redeemed at the option of the
Company, in whole but not in part, upon not less than 30 nor more than 60 days’
prior notice to each Holder of the Note, upon the occurrence of any of the
following:
 
(a) a Charter Change of Control;
 
(b) a sale by Charter Communications Holding Company, LLC, a Delaware limited
liability company ("HoldCo"), of all of HoldCo’s equity interests in the Company
other than to CCI or its affiliates or Mr. Allen or his affiliates; or
 
(c) a sale of all of the Company’s assets other than to CCI or its affiliates or
Mr. Allen or his affiliates.
 
5

--------------------------------------------------------------------------------


 
If the Company elects to exercise its redemption right as set forth in this
Section 3.2, the Company shall redeem the Note at the Accreted Value thereof to,
but excluding, the Redemption Date, plus the Make-Whole Amount.
 
For purposes of this Article 3, the following defined terms shall have the
following meanings:
 
(d) "Make-Whole Amount" means the aggregate present value as of the Redemption
Date of the amount of interest that would have accreted on the Note from the
Redemption Date to, but excluding, the Hard Call Date if such redemption had not
been made, determined by discounting, on a quarterly basis (assuming a 360-day
year of twelve 30-day months), such interest at the Reinvestment Rate,
determined on the third business day preceding the date notice of such
redemption is given, from what the Accreted Value would have been on the Hard
Call Date if such redemption had not been made, to the Redemption Date;
provided, however that the Make-Whole Amount shall not be less than $1.00.
 
(e) "Reinvestment Rate" means the yield under the headings "Week Ending"
published in the most recent Statistical Release under the capital "Treasury
Constant Maturities" for the maturity, rounded to the nearest month,
corresponding to the remaining period of time through the Hard Call date, as of
the Redemption Date; provided, however, if there is more than one such yield
published for such maturity, "Reinvestment Rate" means the arithmetic mean of
such yields. If no maturity exactly corresponds to such period of time, the
yields for the two published maturities most closely corresponding to such
period of time will be calculated pursuant to the immediately preceding
sentence, and the "Reinvestment Rate" will be interpolated or extrapolated from
such yields on a straight-line basis, rounding in each of the relevant periods
to the nearest month. For purposes of calculating the "Reinvestment Rate," the
most recent Statistical Release published prior to the date of determination of
the Make-Whole Amount will be used.
 
(f) "Statistical Release" means the statistical release designated "H.15(519)"
or any successor publication which is published weekly by the Federal Reserve
System and which establishes yields on actively traded United States government
securities adjusted to constant maturities or, if such statistical release is
not published at the time of any determination, then such other reasonably
comparable index which shall be designated by the Company.
 
ARTICLE 4. NOTICE OF REDEMPTION.
 
Notice of redemption will be mailed by first class mail at least 30 days but not
more than 60 days before the Redemption Date to the Holder at the Holder’s
registered address. Any notice of redemption shall be unconditional and the
Accreted Value of the Note, together with any applicable Make-Whole Amount,
shall be due on the date for redemption of the Note specified in such notice of
redemption (the "Redemption Date").
 
6

--------------------------------------------------------------------------------


 
ARTICLE 5. EVENTS OF DEFAULT.
 
5.1 If any of the events specified in this Article 5 shall occur (herein
individually referred to as an "Event of Default"), the Holder may, so long as
such condition exists, declare the entire Accreted Value immediately due and
payable, by notice in writing to the Company:
 
(a) Default in the payment of the principal of, or premium, if any, or any other
amounts with respect to this Note, in each case, when due and payable; or
 
(b) The institution by the Company of proceedings to be adjudicat-ed as bankrupt
or insolvent, or the consent by it to institution of bankrupt-cy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under Title 11 of the U.S. Code or any federal
or state law of any jurisdiction relating to bankruptcy, insolvency, winding up,
liquidation, reorganization or relief of debtors, or any other applicable
federal or state law, or the consent by it to the filing of any such petition or
the appointment of a receiver, liq-uidator, assignee, trustee or other similar
official of the Company, or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the taking of
corporate action by the Company in furtherance of any such action; or
 
(c) If, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regu-lation, such action
shall not have been resolved in favor of the Company or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within sixty (60) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiv-er or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated.
 
ARTICLE 6. SUBORDINATION.
 
6.1 Subordination. This Note shall be issued subject to the provisions of this
Article 6; and the Holder accepts and agrees that all payments of the principal
of, premium, if any, and interest on (and other obligations, if any, with
respect to) this Note by the Company shall, to the extent and in the manner set
forth in this Article 6, be subordinated and junior in right of payment to the
prior payment in full in cash of all obligations arising under Senior
Indebtedness. As used in this Note, the term "Senior Indebtedness" shall mean
all liabilities of the Company which would appear on a balance sheet of the
Company prepared in accordance with generally accepted accounting principles.
 
7

--------------------------------------------------------------------------------


 
6.2 No Payment On This Note In Certain Circumstances.
 
(a) No direct or indirect payment (other than in Junior Securities (as defined
herein)) by or on behalf of the Company of principal of, premium, if any, or
interest on (and other obligations, if any, with respect to) this Note, whether
pursuant to the terms of this Note, upon acceleration, redemption or otherwise,
will be made, if, at the time of such payment, there exists a default in the
payment of all or any portion of the obligations on any Senior Indebtedness,
whether at maturity, on account of mandatory redemption or prepayment,
acceleration or otherwise, and such default shall not have been cured or waived
in writing or the benefits of this sentence waived in writing by or on behalf of
the holders of such Senior Indebtedness. In addition, during the continuance of
any non-payment event of default with respect to any Senior Indebtedness
pursuant to which the maturity thereof may be immediately accelerated by the
holder or holders of such Senior Indebtedness or may be accelerated by the
holder or holders of such Senior Indebtedness with the giving of notice or the
passage of time or both, and upon receipt by the Company or any trustee of the
Company’s Senior Indebtedness (each a "Trustee") of written notice (a "Payment
Blockage Notice") from the holder or holders of such Senior Indebtedness or the
Trustee or agent acting on behalf of the holders of such Senior Indebtedness,
then, unless and until such event of default has been cured or waived in writing
or has ceased to exist or such Senior Indebtedness has been discharged or repaid
in full in cash (or such payment shall be duly provided for in a manner
satisfactory to holders of Senior Indebtedness) or otherwise to the extent
holders of Senior Indebtedness in their sole discretion accept satisfaction of
amounts due by settlement in other than cash or the benefits of these provisions
have been waived in writing by the holders of such Senior Indebtedness, no
direct or indirect payment (other than in Junior Securities) will be made by or
on behalf of the Company of principal of, premium, if any, or interest on (and
other obligations, if any, with respect to) this Note, whether pursuant to the
terms of this Note, upon acceleration, redemption or otherwise to such holders
during a period (a "Payment Blockage Period") commencing on the date of receipt
of the Payment Blockage Notice by the Company and ending 179 days thereafter.
The Company shall deliver a copy of the Payment Blockage Notice to the Holder
promptly upon receipt thereof.
 
(b) Notwithstanding anything in the subordination provisions of this Note to the
contrary, (1) in no event will a Payment Blockage Period extend beyond 179 days
from the date the Payment Blockage Notice in respect thereof was given and (2)
not more than one Payment Blockage Period may exist with respect to this Note
during any period of 360 consecutive calendar days. No default that existed or
was continuing on the date of delivery of any Payment Blockage Notice (whether
or not such event is with respect to the same issue of Senior Indebtedness) may
be, or be made, the basis for a subsequent Payment Blockage Notice, unless such
default has been cured or waived for a period of not less than 90 consecutive
calendar days.
 
(c) In the event that, notwithstanding the foregoing, any payment shall be
received by the Holder at a time when such payment is prohibited by Section
6.2(a), such payment shall be received and held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness or their
respective representatives, or
 
8

--------------------------------------------------------------------------------


 
to the Trustee or Trustees or agent or agents under any indenture or agreement
pursuant to which any of such Senior Indebtedness may have been issued or
incurred, as their respective interests may appear, but only to the extent that,
upon notice from the Company to the holders of Senior Indebtedness that such
prohibited payment has been made, the holders of the Senior Indebtedness (or
their representative or representatives or a Trustee or Trustees) notify the
Company in writing of the amounts then due and owing on the Senior Indebtedness,
if any, and only the amounts specified in such notice to the Company shall be
paid to the holders of Senior Indebtedness.
 
6.3 Payment Over Of Proceeds Upon Dissolution, Etc.
 
(a) Upon any payment or distribution of assets or securities of the Company of
any kind or character, whether in cash, property or securities, to the creditors
of the Company upon any dissolution or winding-up or total liquidation or
reorganization of the Company, whether voluntary or involuntary, or in
bankruptcy, insolvency, receivership or other similar proceedings relating to
the Company, any assignment for the benefit of creditors or any marshalling of
the Company’s assets and liabilities, the holders of Senior Indebtedness shall
be entitled to receive payment in full in cash of all obligations due in respect
of such Senior Indebtedness (including interest accruing after, or which would
accrue but for, the commencement of any proceeding at the rate specified in the
applicable Senior Indebtedness, whether or not a claim for such interest would
be allowed), or have provision made for such payment in a manner acceptable to
holders of such Senior Indebtedness, before the Holder shall be entitled to
receive any payment by the Company of the principal of, premium, if any, or
interest on (and other obligations, if any, with respect to) this Note, or any
payment by the Company to acquire any of this Note for cash, property or
securities, or any distribution by the Company with respect to this Note of any
cash, property or securities (in each case, other than payments in Junior
Securities).
 
(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
the Company of any kind or character, whether in cash, property or securities
(in each case, other than Junior Securities), shall be received by the Holder at
a time when such payment or distribution is prohibited by Section 6.2 and before
all obligations in respect of Senior Indebtedness are paid in full in cash (or
such payment shall be duly provided for in a manner satisfactory to the holders
of Senior Indebtedness) or otherwise to the extent holders of Senior
Indebtedness in their sole discretion accept satisfaction of amounts due by
settlement in other than cash, such payment or distribution shall be received
and held in trust for the benefit of, and shall be paid over or delivered to,
the holders of Senior Indebtedness (pro rata to such holders on the basis of the
respective amounts of Senior Indebtedness held by such holders) or their
respective representatives, or to the Trustee or Trustees or agent or agents
under any indenture or agreement pursuant to which any of such Senior
Indebtedness may have been issued or incurred, as their respective interests may
appear, for application to the payment of Senior Indebtedness remaining unpaid
until all such Senior Indebtedness has been paid in full in cash (or such
payment shall be duly provided for in a manner satisfactory to the holders of
Senior Indebtedness) or otherwise to the extent holders of Senior Indebtedness
 
9

--------------------------------------------------------------------------------


 
in their sole discretion accept satisfaction of amounts due by settlement in
other than cash after giving effect to any prior or concurrent payment,
distribution or provision therefor to or for the holders of such Senior
Indebtedness.
 
(c) Upon the payment in full in cash (or such payment shall be duly provided for
in a manner satisfactory to the holders of Senior Indebtedness) or otherwise to
the extent holders of Senior Indebtedness in their sole discretion accept
satisfaction of amounts due by settlement in other than cash of all Senior
Indebtedness, the Holder shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, cash
equivalents, property or securities of the Company made on such Senior
Indebtedness until the principal of, premium, if any, and interest on this Note
shall be paid in full in cash or this Note is no longer outstanding; and, for
the purposes of such subrogation, no payments or distributions to the holders of
the Senior Indebtedness of any cash, cash equivalents, property or securities to
which the Holder would be entitled except for the provisions of this Article 6,
and no payment pursuant to the provisions of this Article 6 to the holders of
Senior Indebtedness by the Holder shall, as between the Company, its creditors
other than holders of Senior Indebtedness, and the Holder, be deemed to be a
payment by the Company to or on account of the Senior Indebtedness. It is
understood that the provisions of this Article 6 are and are intended solely for
the purpose of defining the relative rights of the Holder, on the one hand, and
the holders of the Senior Indebtedness, on the other hand.
 
(d) If any payment or distribution to which the Holder would otherwise have been
entitled but for the provisions of this Article 6 shall have been applied,
pursuant to the provisions of this Article 6, to the payment of all amounts
payable under Senior Indebtedness, then and in such case, the Holder shall be
entitled to receive from the holders of such Senior Indebtedness any payments or
distributions received by such holders of Senior Indebtedness in excess of the
amount required to make payment in full in cash of such Senior Indebtedness (or
to duly provide for such payment in a manner satisfactory to the holders of
Senior Indebtedness) or otherwise to the extent holders of Senior Indebtedness
in their sole discretion accept satisfaction of amounts due by settlement in
other than cash.
 
6.4 Obligations Of Company Unconditional. Nothing contained in this Article 6 is
intended to or shall impair, as among the Company and the Holder, the obligation
of the Company, which is absolute and unconditional, to pay to the Holder the
principal of, premium on and interest on this Note as and when the same shall
become due and payable in accordance with their terms, or is intended to or
shall affect the relative rights of the Holder and creditors of the Company
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Holder from exercising all remedies otherwise permitted by
applicable law upon default under this Note, subject to the rights, if any,
under this Article 6 of the holders of the Senior Indebtedness in respect of
cash, cash equivalents, property or securities of the Company received upon the
exercise of any such remedy.
 
Without limiting the generality of the foregoing, nothing contained in this
Article 6 shall restrict the right of the Holder to take any action to declare
this Note to be
 
10

--------------------------------------------------------------------------------


 
due and payable prior to their stated maturity pursuant to Section 3.1 or to
pursue any rights or remedies hereunder; provided, however, that all Senior
Indebtedness then due and payable shall first be paid in full in cash, or have
provision made for such payment in a manner satisfactory to the holders of such
Senior Indebtedness, before the Holder is entitled to receive any direct or
indirect payment from the Company of principal of, premium and interest on (and
other obligations, if any, with respect to) this Note.
 
6.5 Subordination Rights Not Impaired By Acts Or Omissions Of The Company Or
Holders Of Senior Indebtedness. No right of any present or future holders of any
Senior Indebtedness to enforce subordination as provided herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Company with the terms of this Note,
regardless of any knowledge thereof which any such holder may have or otherwise
be charged with. The provisions of this Article 6 are intended to be for the
benefit of, and shall be enforceable directly by, the holders of Senior
Indebtedness.
 
6.6 This Article Not To Prevent Events Of Default. The failure to make a payment
on account of principal of, or premium, if any, on this Note by reason of any
provision of this Article 6 shall not be construed as preventing the occurrence
of an Event of Default specified in clause (a) of Section 5.1.
 
6.7 No Waiver Of Subordination Provisions. Without in any way limiting the
generality of Section 6.5, the holders of Senior Indebtedness may, at any time
and from time to time, without the consent of or notice to the Holder, without
incurring responsibility to the Holder and without impairing or releasing the
subordination provided in this Article 6 or the obligations hereunder of the
Holder to the holders of Senior Indebtedness, do any one or more of the
following: (a) change the manner, place or terms of payment or extend the time
of payment of, or renew, alter or amend, any Senior Indebtedness or any
instrument evidencing the same or any agreement under which Senior Indebtedness
is outstanding or secured; (b) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing Senior Indebtedness; (c)
release any person or entity liable in any manner for the collection of Senior
Indebtedness; and (d) exercise or refrain from exercising any rights against the
Company and any other person or entity.
 
6.8 Acceleration of Note. If payment of this Note is accelerated because of an
Event of Default, the Company shall promptly notify holders of the Senior
Indebtedness of the acceleration.
 
ARTICLE 7. PREPAYMENT.
 
Except as provided in Article 3, this Note may not be prepaid prior to its
stated final maturity date, except with the express written consent of the
Holder.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8. WAIVER AND AMENDMENT.
 
No provision of this Note may be amended, waived or modified, except upon the
written consent of the Company and the Holder.
 
ARTICLE 9. TRANSFER OF THIS NOTE.
 
9.1 The Holder shall not transfer or assign this Note without the prior written
consent of the Company, which consent may be granted or withheld, conditioned or
delayed, as the Company may determine in its sole discretion; provided, however,
that CII may transfer or assign this Note, in whole but not in part, without the
prior written consent of the Company to any Related Party; provided, however,
that the foregoing is not intended to, nor shall it, limit any rights of any
person pursuant to the Exchange Agreement dated as of November 12, 1999 by and
among CCI, CII, Vulcan Cable III, Inc., and Mr. Allen.
 
9.2 So long as CII/Successor holds the Note, neither Mr. Allen nor any person in
Control of CII/Successor shall transfer Control of CII/Successor without the
prior written consent of the Company, which consent may be granted or withheld,
conditioned or delayed, as the Company may determine in its sole discretion;
provided, however, that Mr. Allen and any person in Control of CII/Successor may
transfer Control of CII/Successor without the prior written consent of the
Company to any Related Party.
 
For purposes of this Article 9, the following defined terms shall have the
following meanings:
 
(a) "CII/Successor" means CII and any entity that succeeds to all or any portion
of CII’s interest in the Note.
 
(b) "Control," as used with respect to any entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities or by contract or otherwise.
 
9.3 With respect to any direct or indirect transfer or assignment of this Note
that is permitted under Section 9.1 or Section 9.2, the Holder will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together, if required by the Company, with a written opinion of such Holder’s
counsel, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect). Promptly upon receiving such written notice and reasonably
satisfactory opinion, if so requested, the Company, as promptly as practicable,
shall notify such Holder that such Holder may sell or otherwise dispose of this
Note, all in accordance with the terms of the notice delivered to the Company.
If a determination has been made pursuant to this Article 9 that the opinion of
counsel for the Holder is not reasonably satisfactory to the Company, the
Company shall so notify the Holder promptly after such determination has been
made. The Note thus transferred shall
 
12

--------------------------------------------------------------------------------


 
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the Act, unless in the opinion of counsel for the Company
such legend is not required. The Company may issue stop transfer instructions to
its transfer agent in connection with such restrictions.
 
ARTICLE 10. TREATMENT OF NOTE.
 
The Company and the Holder will treat, account and report this Note as debt and
not equity (i) to the extent permitted by generally accepted accounting
principles, for financial accounting purposes and (ii) with respect to any
returns filed with federal, state or local tax authorities.
 
ARTICLE 11. NOTICES.
 
Any notice, request or other communication required or permitted hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered or if telegraphed or mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth herein. Any
party hereto may by notice so given change its address for future notice
hereunder. Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or telegraphed in the manner
set forth above and shall be deemed to have been received when delivered.
Notices should be provided in accordance with this Section at the following
addresses:
 
If to CII, to:


Charter Investment, Inc.
505 Fifth Avenue S, Suite 900
Seattle, WA 98104
Attention: General Counsel
 
with a copy (which shall not constitute notice) to:
 
Mr. Allen D. Israel
Foster Pepper & Shefelman PLLC
1111 Third Avenue, 34th Floor
Seattle, WA 98101
 
and with a copy (which shall not constitute notice) to:
 
Mr. Nicholas P. Saggese
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
 
If to CCHC, LLC, to:
 
13

--------------------------------------------------------------------------------


 
CCHC, LLC
c/o Charter Communications, Inc. 
12405 Powerscourt Drive
St. Louis, Missouri 63131-3674
Attention: General Counsel
Facsimile: (314) 965-8793


with a copy (which shall not constitute notice) to:


Mr. Dennis Friedman
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Facsimile: (212) 351-6201


ARTICLE 12. GOVERNING LAW.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Delaware, excluding that body of law relating to conflict of laws.
 
ARTICLE 13. HEADING; REFERENCES.
 
All headings used herein are used for convenience only and shall not be used to
construe or interpret this Note. Except where otherwise indicated, all
references herein to Articles refer to Articles hereof.
 
14

